Title: Théodore Pahlen to Thomas Jefferson, 25 June 1810
From: Pahlen, Théodore
To: Jefferson, Thomas


          
            Monsieur,
             
                        Washington ce 25 Juin 1810.
          
           Madame de Tessé et Mr le Général de LaFayette m’ayant chargés chacun d’une lettre pour Vous, Monsieur, j’ai l’honneur de Vous les envoyer par l’entremise obligeante de Mr le Sécretaire d’Etat. Je me Serais empressé de Vous les faire parvenir plutôt, Monsieur, Si je n’avais été obligé d’attendre une occasion favorable pour faire parvenir en même tems la
				petite caisse ci-jointe qui contient un portrait de Mr le Baron de Humboldt et que Madame de Tessé m’a particulièrement recommandé, connaissant l’intérêt que Vous prenez, Monsieur, à ce Savant voyageur.
          Je me Serais fait un honneur de venir en personne Vous présenter mes respectes et remettre ces lettres, Si je n’en avais été empêché par les affaires qui m’emménent dans ce pays. Au desir que j’ai de connaître un homme d’Etat aussi justement célébre que Vous, Monsieur, Se joint un devoir qui m’est imposé par Sa Majesté L’Empereur de touts les Russies Mon Maître et que je me fais un honneur tout particulier à remplir. Au moment de quitter St. Petersbourg L’Empereur me chargea de Vous faire connaître la haute estime et l’attachement qu’Il avait pour Votre personne et combien Il avait à Se louer des relations amicales qu’Il avait eues avec
				Vous pendant le cours de Votre 
                     administration: Il ajouta qu’Il Se ferait toujours un
				véritable plaisir à manifester Son opinion à ce Sujet et qu’Il attachait beaucoup de prix à ce que Vous en fussiez informé.
          Etant persuadé, Monsieur, que Vos Sentimens à l’égard de Mon Souverain Sont entiérement conformes à ceux qu’Il vous a voués je n’ai pas voulu tarder à m’acquitter de cette commission honorable, me reservant l’avantage de Vous la réitérer de vive voix quand j’aurai l’honneur d’être personnellement connu de Vous, Monsieur.
          
            J’ai l’honneur d’être avec la plus haute considération et respect,
            Monsieur, Votre très humble et très Obéissant Serviteur
            
                     
                  Le Comte T. Pahlen
          
         
          Editors’ Translation
          
            
              Sir
               
                        Washington 
                        25 June 1810.
            
             Madame de Tessé and General Lafayette each entrusted me with a letter for you, Sir, I have the honor to send them to you through the kind assistance of the secretary of state. I would have eagerly sent them to you earlier, Sir,
			 if I had not been obliged to wait for a favorable opportunity to forward at the same time the little box enclosed herein, which contains a portrait of Baron Humboldt that Madame de Tessé especially charged me with, knowing the interest you take, Sir, in this traveling scholar.
            I would have been honored to pay my respects to you and deliver these letters in person, but I was prevented from doing so by the business that brings me to this country. In addition to my desire to know a statesman so justly celebrated as yourself, Sir, my master, His Majesty the emperor of all the Russias, entrusted me with a duty that I am particularly honored to fulfill. When I left Saint Petersburg, the emperor asked me to inform you of his high esteem and attachment and of how pleased he is by the friendly relationship he had with you during the course of your administration. He added
			 that he would always take real pleasure in expressing himself on this subject and that it was very important to him that you be informed of it.
            As I am certain, Sir, that your feelings toward my sovereign are entirely consistent with those that he has for you, I did not want to delay relaying this honorable message, reserving to myself the advantage of repeating it to you in person when I have the honor of being personally acquainted with you, Sir.
            
              I have the honor to be, with the highest regard and respect,
              Sir, your very humble and very obedient servant
              
                     Count T. Pahlen
            
          
        